Name: Commission Regulation (EEC) No 2336/80 of 8 September 1980 providing for the 1980/81 wine year, for the termination of long-term storage contracts for grape must and concentrated grape must
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 236/8 Official Journal of the European Communities 9. 9. 80 COMMISSION REGULATION (EEC) No 2336/80 of 8 September 1980 providing for die 1980/81 wine year, for the termination of long-term storage contracts for grape must and concentrated grape must HAS ADOPTED THIS REGULATION : Article 1 1 . The possibility of terminating long-term storage contracts for grape must and concentrated grape must, as referred to in Article 12 of Regulation (EEC) No 2600/79, is hereby opened for the 1980/81 wine year. 2. The storage contracts referred to in paragraph 1 shall be terminated at the request of the producers concerned. In such cases, the right to storage aid shall subsist for the period during which the grape must and concentrated grape must were subject to such a contract. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( 1), as last amended by Regulation (EEC) No 1990/80 (2), and in particular Articles 8 (3) and 9 (5) thereof, Whereas Article 12 of Commission Regulation (EEC) No 2600/79 (3), as last amended by Regulation (EEC) No 2252/80 (4), makes it possible to terminate long ­ term storage contracts for grape must or concentrated grape must ; Whereas enrichment of the harvest, where it is neces ­ sary, must be carried out before most of the long-term storage contracts for grape must, or concentrated grape must, have expired ; whereas it is therefore advis ­ able to open, for the 1980/81 wine year, the possibility of terminating the contracts referred to in Article 12 of the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . I2) OJ No L 195, 29. 7. 1980, p. 6. (&gt;) OJ No L 297, 24. 11 . 1979, p. 15. (&lt;) OJ No L 227, 29. 8 . 1980, p. 10.